Kinne, J.
This action was brought to recover double damages for killing hogs. The amount in controversy does not exceed one hundred dollars; hence the case comes to this court upon a certificate of the trial judge. Code, section 3173. It appears that judgment was entered in the district court on October 10,1894. The certificate was made and filed on the eleventh day of October, 1894. Under repeated holdings of this court, this was too late. The certificate must be made when the cause is decided and judgment entered. Hershfield v. Bank, 39 Iowa, 699; Schultz v. Holbrook, 86 Iowa, 569 (53 N. W. Rep. 285); Foye v. Walker, 62 Iowa, 251 (17 N. W. Rep. 494); Nicely v. Rogers, 39 Iowa, 441; Brown v. Grundy County, 78 Iowa, 561 (43 N. W. Rep. 529). We cannot, therefore, consider the questions thus certified. — Dismissed.